 



Exhibit 10.9
FIRST AMENDMENT TO TERM CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO TERM CREDIT AGREEMENT (this “First Amendment”),
dated as of May 5, 2008, among POWERSECURE INTERNATIONAL, INC., a Delaware
corporation (the “Borrower”), the lenders party to the Credit Agreement defined
below (the “Lenders”), and CITIBANK, N.A., as Administrative Agent.
BACKGROUND
     A. The Borrower, the Lenders and the Administrative Agent are parties to
that certain Term Credit Agreement, dated as of January 17, 2008 (the “Credit
Agreement”; the terms defined in the Credit Agreement and not otherwise defined
herein shall be used herein as defined in the Credit Agreement).
     B. The Borrower, the Lenders and the Administrative Agent desire to make an
amendment to the Credit Agreement.
     NOW, THEREFORE, in consideration of the covenants, conditions and
agreements hereafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are all hereby acknowledged, the parties
hereto covenant and agree as follows:
     1. AMENDMENT. Section 7.13 of the Credit Agreement is hereby amended to
read as follows:
          Section 7.13 [Intentionally Omitted].
     2. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its
execution and delivery hereof, the Borrower represents and warrants that, as of
the date hereof and after giving effect to the amendment set forth in the
foregoing Section 1:
     (a) the representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct on and as of the date hereof
as made on and as of such date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date;
     (b) no event has occurred and is continuing which constitutes a Default or
an Event of Default;
     (c) the Borrower has full power and authority to execute and deliver this
First Amendment, and this First Amendment and the Credit Agreement, as amended
hereby, constitute the legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their respective terms,
except as enforceability may be limited by applicable Debtor Relief Laws and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law) and subject to an implied covenant of good faith
and fair dealing and except as rights to indemnity may be limited by federal or
state securities laws; and

1



--------------------------------------------------------------------------------



 



     (d) no authorization, approval, consent, or other action by, notice to, or
filing with, any governmental authority or other Person (not already obtained),
is required for the execution, delivery or performance by (i) the Borrower of
this First Amendment or (ii) the acknowledgment of this First Amendment by any
Guarantor, other than those already obtained or made.
     3. CONDITIONS OF EFFECTIVENESS. This First Amendment shall be effective as
of May 5, 2008 subject to the following:
     (a) the representations and warranties set forth in Section 2 of this First
Amendment shall be true and correct;
     (b) the Administrative Agent shall have received counterparts of this First
Amendment executed by the Lenders; and
     (c) the Administrative Agent shall have received counterparts of this First
Amendment executed by the Borrower and acknowledged by each Guarantor.
     4. GUARANTOR’S ACKNOWLEDGMENT. By signing below, each Guarantor
(i) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower of this First Amendment, (ii) acknowledges and agrees that its
obligations in respect of its Guaranty are not released, diminished, waived,
modified, impaired or affected in any manner by this First Amendment, or any of
the provisions contemplated herein, (iii) ratifies and confirms its obligations
under its Guaranty and (iv) acknowledges and agrees that it has no claim or
offsets against, or defenses or counterclaims to, its Guaranty.
     5. REFERENCE TO THE CREDIT AGREEMENT.
     (a) Upon and during the effectiveness of this First Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, or words of
like import shall mean and be a reference to the Credit Agreement, as affected
by this First Amendment.
     (b) Except as expressly set forth herein, this First Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights or remedies of the Borrower or the Administrative Agent or the
Lender under the Credit Agreement or any of the other Loan Documents, and shall
not alter, modify, amend, or in any way affect the terms, conditions,
obligations, covenants, or agreements contained in the Credit Agreement or the
other Loan Documents, all of which are hereby ratified and affirmed in all
respects and shall continue in full force and effect.
     6. COSTS AND EXPENSES. The Borrower shall be obligated to pay or reimburse
the Administrative Agent for all reasonable costs and expenses incurred by the
Administrative Agent in connection with the preparation, reproduction, execution
and delivery of this First Amendment and the other instruments and documents to
be delivered hereunder.
     7. EXECUTION IN COUNTERPARTS. This First Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. For purposes of this First

2



--------------------------------------------------------------------------------



 



Amendment, a counterpart hereof (or signature page thereto) signed and
transmitted by any Person party hereto to the Administrative Agent (or its
counsel) by facsimile machine, telecopier or electronic mail is to be treated as
an original. The signature of such Person thereon, for purposes hereof, is to be
considered as an original signature, and the counterpart (or signature page
thereto) so transmitted is to be considered to have the same binding effect as
an original signature on an original document.
     8. GOVERNING LAW; BINDING EFFECT. This First Amendment shall be governed by
and construed in accordance with the laws of the State of New York applicable to
agreements made and to be performed entirely within such state (provided that
each party shall retain all rights arising under federal law), and shall be
binding upon the parties hereto and their respective successors and assigns.
     9. HEADINGS. Section headings in this First Amendment are included herein
for convenience of reference only and shall not constitute a part of this First
Amendment for any other purpose.
     10. ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS FIRST
AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AS TO THE SUBJECT MATTER THEREIN AND HEREIN AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES.



REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this First Amendment
as of the date first above written.

            POWERSECURE INTERNATIONAL, INC.
      By:   /s/ Christopher T. Hutter       Christopher T. Hutter        Chief
Financial Officer     

4



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as Administrative Agent and Lender
      By:   /s/ Gary D. Pitcock       Gary D. Pitcock        Vice President   

5



--------------------------------------------------------------------------------



 



         

ACKNOWLEDGED AND AGREED:
POWERSECURE, INC.
POWERSERVICES, INC.
ENERGYLITE, INC.
UTILITYENGINEERING, INC.
UTILITYDESIGN, INC.
MARCUM GAS TRANSMISSION, INC.
REID’S TRAILER, INC.
EFFICIENTLIGHTS, LLC
SOUTHERN FLOW COMPANIES, INC.

            By:   /s/ Christopher T. Hutter     Christopher T. Hutter      Chief
Financial Officer for all     

6